68 F.3d 478
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Terry KRUG, doing business as United Plumbing;  BeverlyKrug, doing business as United Plumbing, Appellants,v.MIDWESTERN EQUIPMENT COMPANY, Appellee.
No. 95-2166.
United States Court of Appeals, Eighth Circuit.
Oct. 23, 1995.

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
Terry and Beverly Krug, doing business as United Plumbing, purchased a used 1989 Caterpillar model 225BLC hydraulic excavator from Midwestern Equipment Company.  The Krugs brought this diversity action under Arkansas law, claiming a Midwestern sales representative made material misrepresentations about the excavator.  They sought to rescind the contract or, in the alternative, to revoke their acceptance pursuant to Arkansas Code Annotated Sec. 4-2-608 (Michie 1991).  The District Court1 entered judgment for Midwestern after a bench trial, and the Krugs appeal.  Having reviewed the briefs, the trial transcript, and the other materials submitted by the parties, we conclude that the District Court's judgment was correct, and we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable H. Franklin Waters, Chief Judge, United States District Court for the Western District of Arkansas